Citation Nr: 1022186	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1942 to December 
1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 decision to deny the Veteran's 
service connection claims.  

The Veteran testified before the undersigned Veterans Law 
Judge during a February 2010 travel board hearing.  A 
transcript of the proceeding has been associated with the 
claims file.

The issue of service connection for residuals of a head 
trauma was raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board notes that the Veteran's claims of service 
connection have been advanced on the docket, and therefore 
must be adjudicated without unnecessary delay.  However, 
after a thorough review of the claims file, the Board finds 
that a remand is necessary to ensure full compliance with 
VA's duty to assist under the Veterans Claims Assistance Act 
(VCAA) and to further develop the record.  


The Veteran's service treatment records are unavailable as 
they were destroyed in a 1973 fire that occurred at the 
National Personnel Records Center.  The Veteran is not at 
fault for the loss of these records.  VA is under a 
heightened obligation to assist the appellant in the 
development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).   
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's medical records indicate a current diagnosis of 
degenerative joint disease of the left shoulder and thoracic 
spine.  The Veteran contends that he injured his back and 
neck as a result of an in-service plane crash.  Service 
personnel records submitted by the Veteran corroborate his 
testimony that he was involved in a plane crash.  These 
personnel records also show that the Veteran was injured as a 
result of this accident.  The Veteran was not provided a VA 
examination in connection with these claims.  The Board 
concludes that an examination is warranted pursuant to VA's 
duty to assist.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	 Schedule the Veteran for a VA 
examination to determine (i) the 
diagnoses of his neck and back 
disorders, and (ii) whether any such 
disorders are at least as likely as not 
etiologically related to an event in 
service, to include the plane accident, 
which has been documented.  The entire 
claims folder and a copy of this REMAND 
must be made available to the 
physician. All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood). 
 
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

2.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

